Cole, J.
The municipal court dismissed the appeal on the ground that it had no jurisdiction. That is, the municipal court held that the judgment of the justice was void, and that therefore there was nothing to affirm or reverse. This view, we think, was incorrect. The justice had jurisdiction of the parties and of the subject matter of the action. About this no question is made. But it is said the justice totally failed to conform to the requirements of the statute in rendering judgment, and that the judgment is a mere nullity. The action was replevin, for the recovery of a cook stove and furniture. The affidavit stated that the property was of the value of $12, and that it had been unjustly taken and was unjustly detained by the defendant. The answer was the general denial, and, for a further defense, alleged that the defendant had levied upon and held the property under an execution against the plaintiff, which was issued upon a judgment against the plaintiff, and in favor of one Dunham, for $15.45 and costs. On the trial the justice rendered a judgment in the following form, viz: “ After hearing testimony (for which see minutes), I ren*158.dered j udgment against plaintiff and in favor of the defendant for costs, and defendant is entitled to the possession of the property, valued at $12.”
Quite a number of objections are taken to the sufficiency of this judgment: such as, that it is defective for not assessing damages for the caption and detention of the goods; that it does not find the value thereof, nor who is the general owner; nor determine the extent of the special property of the defendant. The judgment may be defective and erroneous in some of these particulars ; but it is very plain that it is not void. It is not like the case of Beemis v. Wylie, 19 Wis., 319, where it was held that the judgment of the justice was so defective and incomplete that it did not amount to a judgment. Strictly speaking, the only question before us is, whether the judgment rendered by the justice is so incomplete and defective in all the essentials which constitute a judgment, that it is not only voidable for error but void. It seems to us impossible to say that the judgment is void.
The municipal court, upon looking into the record returned by the justice, might find sufficient error to warrant a reversal of the judgment. About this we can express no opinion on this appeal. Hicken v. Alden, 26 Wis., 40; McNamara v. Spees, 25 id., 539; Morse v. Spees, id., 543.
By the Court.— The judgment of the municipal court, dismissing the appeal, is reversed, and the cause is remanded for further proceedings.
RYAN, C. J., took no part in the decision of this cause.